

 S1646 ENR: To designate the community-based outpatient clinic of the Department of Veterans Affairs in St. Augustine, Florida, as the “Leo C. Chase Jr. Department of Veterans Affairs Clinic”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 1646IN THE SENATE OF THE UNITED STATESAN ACTTo designate the community-based outpatient clinic of the Department of Veterans Affairs in St.
			 Augustine,
 Florida, as the Leo C. Chase Jr. Department of Veterans Affairs Clinic.1.Designation of Leo C. Chase Jr. Department of Veterans Affairs Clinic(a)DesignationThe community-based outpatient clinic of the Department of Veterans Affairs located at 207 Stratton Road, St. Augustine, Florida, shall after the date of the enactment of this Act be known and designated as the Leo C. Chase Jr. Department of Veterans Affairs Clinic or the Leo C. Chase Jr. VA Clinic.(b)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be considered to be a reference to the Leo C. Chase Jr. Department of Veterans Affairs Clinic.Speaker of the House of RepresentativesVice President of the United States and President of the Senate